         Case 5:19-cv-01661-MAK Document 46 Filed 07/23/19 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 U.S. BORAX INC.                                CIVIL ACTION

                     v.                         NO. 19-1661

 MARKZAMEK


                                          ORDER
       AND NOW, this 23 rd day of July 2019, upon review of the non-compliant Application for

admission pro hac vice (ECF Doc. No. 45), it is ORDERED the Application of Laurence A.

Shapero, Esquire (ECF Doc. No. 45) to practice under Local Rule of Civil Procedure 83.5.2(b) is

DENIED WITHOUT PREJUDICE to move compliant with this Court's Policies and Procedures

(May 2019).
